Case 1:18-cv-05680-LDH-SJB Document 8-1 Filed 10/17/18 Page 1 of 2 PageID #: 28




            J\ppJ?llab? miuisinn nf t}JJ? ~upremJ? atnurt
                      nf t}JJ? ~tate nf New tnrk
                    ~J?tnnh 3Juhitial illJ?partment


11. Aprilanne Agostino.          Qtlerk of iif e App.ellat.e iliui.aion of iif .e
§upr.em.e Qtourt of fife §tat.e of N.ew Jork, §.econh JJuhicial il.epartm.ent,
ho if .er.eby certify iif at             fflartt,u £. Xtt%gerulh                 was huly
lic.enz.eh anh ahmitt.eh to practice as an Attorney anh C!rouns.elor-at-11.Iaw
in all tif .e courts of tif .e i§tat.e, accorcling to tif .e laws of iif e i§tate anh iif e
court rules anh orh.ers, on iif .e 18 ft,           hay of                fflay 2016.
ifas huly taken anh subscrib.eh tif.e oatif of office pr.escriheh by law, ifnz
he.en enroll.eh in tqe 1ltoll of Attorneys anh Qtounselor.a-nt-11.Iaw on file in
my office, if as huly regiztereh witif tif e ahministratiue office of iif e
courts, anh accorhing to fife recorbs of tifis court in in goob stanhing as
an Att~rney anh Qtounselor-at-11.Iaw.


                                       Jln D!litnes11 D!l}rereof, 1J Ir au e Ire re unto net
                                       my franh anh affixeb tip~ neal of naih
                                       1\ppellate 1lliui.sion on ®ctober 16, 2018.




                                                       <rrlerk of tfre <rrourt
Case 1:18-cv-05680-LDH-SJB Document 8-1 Filed 10/17/18 Page 2 of 2 PageID #: 29
